DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “wherein attachment element” in line 2 should read --wherein the attachment element”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,064,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the instant application are fully encompassed by claim 1-19 of the patent by broadening the subject matter of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 15, the phrase "foot-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In regards to claim 20, it is unclear if the “rod-like structure” is the same or different than the “rod-like complementary attachment element” in claim 4.  Appropriate explanation or correction is required.
Claims 5-14 and 16-18 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickell (US Pat. No. 9,038,804 B1) in view of Mueller et al. (US Pub. No. 2005/0092703 A1).
In regards to claim 4, Nickell teaches a discrete gravity feed merchandise advancement seat comprising a base (600, Fig. 6) comprising: a top, a bottom, a width having two sides, a length having two ends (602, 606), and a pair of oppositely disposed merchandise advancement mechanism retention elements (i.e.; corresponding notches 608) disposed on the top along at least a portion of the length; a gravity feed merchandise-advancement mechanism (i.e.; rollers 306, Fig. 3) having a surface configured to accept merchandise disposed in association with the merchandise advancement mechanism 
Nickell does not teach a connection selected from the group consisting of: (a) a C-shaped attachment element disposed on the base that engages a rod-like complementary attachment element disposed on the shelf element; and (b) a pair of locking flange attachment elements disposed on the base that matingly engage a pair of lock rod holder complementary attachment elements, wherein the connection allows lateral movement of the base relative to the shelf element less than the width of the base.
Mueller teaches a C-shaped attachment element (60) disposed on a base that engages a rod-like complementary attachment element (32) disposed on a shelf element; wherein the connection allows lateral movement of the base relative to the shelf element less than the width of the base.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nickell’s connection to be a C-shaped attachment element (60) disposed on a base that engages a rod-like complementary attachment element (32) disposed on a shelf element; wherein the connection allows lateral movement of the base relative to the shelf element less than the width of the base as taught by Mueller.  The motivation would have been for the purpose of allowing the advancement seat to be repositioned securely along the shelf.
In regards to claim 5, modified Nickell teaches the merchandise advancement mechanism retention elements are respective first and a second support bars (i.e.; the bars corresponding to notches 608, Fig. 6 of Nickell).

In regards to claim 7, modified Nickell teaches the at least one attachment element is attached to the at least one complementary connector element disposed on the front foot.
In regards to claim 8, Nickell teaches one of the at least one attachment elements is disposed at each end (602 and 606) of the length of the base (600)
In regards to claim 9, modified Nickell teaches the attachment elements are positioned so that the base (Nickell: 600) is symmetrical along the length from one end to the other (see Fig. 6 of Nickell).
In regards to claim 13, modified Nickell teaches at least one divider, wherein the divider (e.g.; 1114, Fig. 11 of Nickell) is attached to the base (Nickell: 600) by an attachment (Nickell: 1118, 1120) removably attached to the base and adjustably attached to the base.
In regards to claim 14, modified Nickell teaches the divider (Nickell: 1114) is removably attached to the base, wherein the discrete gravity feed merchandise advancement seat further comprises a divider receiving element comprised of at least one slot (Nickell: 630, Fig. 6) disposed on the top, and wherein the divider comprises at least one tab (Nickell: 1118, 1120) that mates with the at least one slot disposed on the top.
In regards to claim 15, modified Nickell teaches the divider (Nickell: 1114) is adjustably attached to the base, wherein the discrete gravity feed merchandise advancement seat further comprises a divider receiving element comprised of at least one slot (630) disposed on the bottom (e.g.; see Fig. 8 of Nickell), and wherein the divider comprises at least one foot-like element (Nickell: 1118, 1120) that laterally and adjustably mates with the at least one slot on the bottom (Nickell: Col 6, Lines 24-27).
In regards to claim 16, Nickell teaches at least one opening (Nickell: 610, Fig. 6) through the base from the bottom to the top, wherein the at least one opening allows liquid to drain through the base.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nickell (US Pat. No. 9,038,804 B1) and Mueller et al. (US Pub. No. 2005/0092703 A1), and in further view of Wear et al. (US Pat. No. 5,069,349).
In regards to claim 10, Nickell does not teach a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat, wherein the gravity driver includes C-shaped guide channel comprised of an upper side disposed substantially parallel to lower offset portions that are connected by substantially vertical side walls, wherein the lower offset portion is shorter than the upper side and engages an undercut disposed along each side of the merchandise advancement mechanism retention elements.
Wear teaches a merchandise gravity driver (25) disposed on the top of a discrete gravity feed merchandise advancement seat (e.g.; 22, 23), wherein the gravity driver includes C-shaped guide channels (28, 29) comprised of an upper side disposed substantially parallel to lower offset portions that are connected by substantially vertical side walls, wherein the lower offset portion is shorter than the upper side and engages an undercut disposed along each side of the merchandise advancement mechanism retention elements (22, 23, see Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Nickell’s seat to include a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat, wherein the gravity driver includes C-shaped guide channel comprised of an upper side disposed substantially parallel to lower offset portions that are connected by substantially vertical side walls, wherein the lower offset portion is shorter than the upper .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nickell (US Pat. No. 9,038,804 B1) and Mueller et al. (US Pub. No. 2005/0092703 A1), and in further view of Howley (US Pat. No. 9,016,483 B2).
In regards to claim 17, Nickell teaches a locator integral with and proximal to at least one end of the length, wherein the locator (i.e.; the feature of the base corresponding to the ridge 1010, Fig. 10) is disposed and configured to allow correct placement of the gravity feed merchandise advancement seat in relation to the front foot (1002) and a stop protrusion (1112, Fig. 11) integral with and proximal to at least one end of the length.
Nickell does not teach wherein the stop protrusion serves to limit the forward and/or rearward movement of a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat.
Howley teaches stop protrusion (105) that serves to limit the forward movement of a merchandise gravity driver (102) disposed on the top of a discrete gravity feed merchandise advancement seat.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Nickell’s seat to have the stop protrusion serves to limit the forward and/or rearward movement of a merchandise gravity driver disposed on the top of the discrete gravity feed merchandise advancement seat.  The motivation would have been for the purpose of urging the product forward as taught by Howley (Col 1, Lines 63-66).
Allowable Subject Matter
Claims 11, 12, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and by filing a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).  Claims 1-3 would be allowable by filing a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631